Name: Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /8 Official Journal of the European Communities 26 . 5 . 77 COUNCIL REGULATION (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to school ­ children THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559 /76 (2 ), and in particular to the second paragraph of Article 26 thereof, 1 . From the start of the 1977/78 milk year the Community shall contribute for a period of at least five years to financing Member States ' programmes for supplying milk and certain milk products at reduced prices to schoolchildren . 2 . In the case of whole milk, the Community contribution shall be equal to 50 % of its target price . The contribution for other milk products shall be determined in accordance with the procedure referred to in Article 4 and shall not be less than that fixed for whole milk, taking into account the fat content of the product in question . Article 2 The Community contribution shall be subject to the following conditions : Having regard to the proposal from the Commission , Whereas, pursuant to the second paragraph of Article 26 of Regulation (EEC) No 804/68 , it may be decided to make a Community contribution to the financing of programmes for the supply, at reduced prices to schoolchildren , of milk products falling within head ­ ing No 04.01 or 22.02 of the Common Customs Tariff, provided that these programmes fulfil certain conditions ; Whereas, in view of the situation on the markets in milk products and in order to widen sales opportuni ­ ties therefor, the introduction of such programmes should be encouraged and a Community contribution made to their financing ; whereas, to give the measure maximum effectiveness, the beneficiaries , the maximum daily quantity and the types of product distributed should be laid down at Community level ; Whereas the Community outlay should be matched by a substantial contribution in the Member States , whether from the national budget or from the budgets of the local or regional authorities concerned ; Whereas, for the purposes of financing the Commu ­ nity contribution , this measure should be included among those referred to in Article 4 of Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products (3 ), 1 . The programme shall be drawn up and imple ­ mented by the Member State or by a regional or local authority . 2 . The beneficiaries of the programme shall be school ­ children to be defined in accordance with the procedure referred to in Article 4 . 3 . The Community contribution referred to in Article 1 (2) shall relate only to whole milk and chocolate ­ flavoured whole milk which have been pasteurized or subjected to a UHT process, and yoghourt falling within heading No 04.01 of the Common Customs Tariff . Other requirements, in particular as regards the quality at the time of distribution , and derogations in connection with the abovemen ­ tioned processing of the milk may be adopted in accordance with the procedure referred to in Article 4. This procedure may also be used to include semi-skimmed milk on the list of products distributed . 4 . The milk supplied to the school shall not amount to more than 0-25 litre per pupil per schoolday . (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 67, 1 5 . 3 . 1 976 , p . 9 . ( 3 ) See page 6 of this Official Journal . 26. 5 . 77 Official Journal of the European Communities No L 131 /9 Article J For the purposes of financing the Community contri ­ bution , this measure shall be included among those referred to in Article 4 of Regulation (EEC) No 1079/77 . However, this maximum may be increased in accor ­ dance with the procedure referred to in Article 4 where the type of school concerned enables any change in the destination of the products supplied at reduced prices to be avoided . 5 . The financial contribution of the public authorities in the Member States shall be at least 50 % of that of the Community . Subject to conditions to be determined in accor ­ dance with the procedure referred to in Article 4, that contribution may consist of a grant towards providing schools with the equipment necessary to store and distribute the milk . Article 4 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1977 . For the Council The President J. SILKIN